HAWKINS, Presiding Judge.
The Governor of the State of Texas issued an extradition warrant directing the return of appellant to the State of California. Appellant secured from the Criminal District Court of Tarrant County a writ of habeas corpus. Upon a hearing the court remanded appellant, from which order this appeal is prosecuted.
No statement of facts is found in the record and we observe nothing in the transcript which challenges the correctness of the remanding order.
The judgment is affirmed.